DETAILED ACTION
Claims 1-18 are presented for examination.
Claims 1, 6, 7, 10, and 15 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection to the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn based on Applicant’s amendment.
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Faxer does not specifically disclose the presence of non-reporting subbands… The omission of certain CSI bits does not mean that the method and system of Faxer has CSI information that actually indicates the non-reporting subbands [Remarks, pages 7-8].
(2)	Although these paragraphs refer to a first bitmap, they do not refer to a first information bitmap that also used to indicate the non-reporting subband in the reporting band, [Remarks, page 8].
The Examiner respectfully disagrees with these arguments.

As per the first argument
As indicated in the previous rejection and below, Faxer discloses wherein the channel state information of the at least one non-reporting subband is based on the channel state information of the reporting subbands [paragraphs 0073, 0118, 0131, 0301-0306, wherein the channel state information of the at least one non-reporting subband is based on the channel state information of the reporting subbands (part 1: reporting subband, part 2: non-reporting; omitted subbands are determined based on a decimation ratio and/or a priority pattern used to order subband CSI)].

Regarding wherein the channel state information of the at least one non-reporting subband is based on the channel state information of the reporting subbands, Faxer discloses in paragraphs 0065, 0071-0073, 0118, 0131, and 0301-0306.
[0065] FIG. 4B depicts an example scenario where a gNB has allocated insufficient resources for the CSI payload, i.e., …. in FIG. 4B, the CSI bits for subbands 9 and 10 are omitted.

[0071] Omit CSI parameters corresponding to at least one subbands for part 2 [0072] TBD by RAN1#90bis: if all of part 2 can be dropped as a special case [0073] TBD by RAN1#90bis: specify one of the following omission rules:  Omitted subbands are determined based on a decimation ratio and/or a priority pattern used to order subband CSI (defined in specification)  Omitted subbands are determined based on the measured subband CQI included in part 1 

[0118] …. By using different interleavers for different ratios (corresponding to different percentages of omitted bits), the omitted CSI is spread out more evenly across the frequency band, which mitigates the CSI loss and allows for more reliable gNB interpolation across subbands. 

[0131] FIG. 7B illustrates a priority rule to omit partial subbands according to some embodiments described herein. In one embodiment, for NR CSI reporting on PUSCH, Part 2 information bits of partial subbands can be omitted. The priority rule illustrated in FIG. 7B supports the following priority rule to omit partial Part 2, where the priority level goes from high to low from Box #0 to Box#2N, and the omission granularity is one box in FIG. 7B. …. 

[0302] Omit CSI parameters corresponding to at least one subbands for part 2 [0303] TBD by RAN1#90bis: if all of part 2 can be dropped as a special case [0304] TBD by RAN1#90bis: specify one of the following omission rules: [0305] Omitted subbands are determined based on a decimation ratio and/or a priority pattern used to order subband CSI (defined in specification) [0306] Omitted subbands are determined based on the measured subband CQI included in part 1

Applicant specification discloses 
[0010] It should be noted that, in all embodiments of the present invention, the non-reporting subband may also be referred to as a missing subband, a default subband, or an omitted subband, and the non-reporting subband indicates a subband whose channel state information does not need to be reported.

Applicant specification discloses a non-reporting subband may also be referred as an omitted subband, this is similar to the disclosure of Faxer regarding Omitted subbands.

In other words, Faxer discloses omitted subbands are determined based on a decimation ratio and/or a priority pattern used for the other (reporting) subbands.

Therefore, given that Faxer discloses omitted subbands are determined based on a decimation ratio and/or a priority pattern used for the other (reporting) subbands, then Faxer clearly discloses wherein the channel state information of the at least one non-reporting subband is based on the channel state information of the reporting subbands.

As per the second argument
As indicated in the previous rejection and below, Faxer discloses the reporting subband indication information comprises a first information bitmap, and c [paragraphs 0015, 0025, 0114, 0290, 0350, the reporting subband indication information comprises a first information bitmap, and the first information bitmap is used to indicate the reporting subband and a non-reporting subband in the reporting band (codebook using bitmap; CSI Reporting modes)].

Regarding wherein a first information bitmap that also used to indicate the non-reporting subband in the reporting band, Faxer discloses in paragraphs 0025, 0073, and 0085.
[0025] For both types of codebook, the PMI for each subband is split up into two indices, i.sub.1 and i.sub.2. i.sub.1 is reported on a wideband basis (i.e. it is the same for all subbands) while i.sub.2 is reported per subband (if subband reporting is configured). …

[0073] TBD by RAN1#90bis: specify one of the following omission rules:  Omitted subbands are determined based on a decimation ratio and/or a priority pattern used to order subband CSI (defined in specification)  Omitted subbands are determined based on the measured subband CQI included in part 1 
[0085] In some embodiments, additionally, the subband CSI parameters comprise CSIs for multiple subbands and the subbands are mapped to bits according to an interleaving pattern.


In other words, Faxer discloses codebook using bitmap for identifying reporting and omitted subbands.



Regarding the rejection of claim 10, claim 10 recites the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claim 10, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-5, 7-9, and 11-18, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faxer et al., (hereinafter Faxer), U.S. Publication No. 2019/0199420.

As per claim 1, Faxer discloses a channel measurement method [paragraphs 0081, a channel measurement method (method performed in a wireless device for reporting channel state information ( CSI))], comprising: 
for a to-be-measured frequency band that comprises reporting subbands and at least one non-reporting subband [fig. 4B, paragraphs 0065, 0066, 0074, 0116, 0322, for a to-be-measured frequency band that comprises reporting subbands and at least one non-reporting subband (container size for a CSI report and omitting the one or more subbands (subbands 9 and 10))], obtaining channel state information of each reporting subband [paragraphs 0025-0027, 0081, obtaining channel state information of each reporting subband (subband reporting is configured)], wherein the channel state information of each reporting subband is obtained based on channel estimation [paragraphs 0016, 0194, wherein the channel state information of each reporting subband is obtained based on channel estimation (channel estimation)], and the reporting subbands are contiguous in frequency domain, or the reporting subbands are not contiguous in frequency domain [fig. 4B, paragraphs 0087, 0122, 0317, the reporting subbands are contiguous in frequency domain, or the reporting subbands are not contiguous in frequency domain (subband CSI corresponding to one or more of different cells and different CSI reports with certain subband index are mapped to consecutive bits)]; and 
sending a measurement report of the to-be-measured frequency band to a transmit end device [paragraphs 0029, 0081, 0204, 0223, sending a measurement report of the to-be-measured frequency band to a transmit end device (receiving, from the UE, a CSI report)], wherein the measurement report comprises the channel state information of one or more of reporting subbands [paragraphs 0087, 0119, 0213, 0316, wherein the measurement report comprises the channel state information of one or more of the at least one reporting subband (CSI reporting band is configured)];
wherein the channel state information of the at least one non-reporting subband is based on the channel state information of the reporting subbands [paragraphs 0073, 0118, 0131, 0301-0306, wherein the channel state information of the non-reporting subband is based on the channel state information of the reporting subbands (part 1: reporting subband, part 2: non-reporting; omitted subbands are determined based on a decimation ratio and/or a priority pattern used to order subband CSI)].

As per claim 2, Faxer discloses the method according to claim 1, further comprising: 
receiving reporting subband configuration information from the transmit end device or searching for locally prestored reporting subband configuration information [paragraphs 0029, 0081, 0204, 0223, receiving reporting subband configuration information from the transmit end device or searching for locally prestored reporting subband configuration information (receiving, from the UE, a CSI report)], wherein the reporting subband configuration information is used to indicate a reporting band and a subband that is a reporting subband in the reporting band [paragraphs 0087, 0119, 0213, 0316, wherein the reporting subband configuration information is used to indicate a reporting band and a subband that is a reporting subband in the reporting band (CSI reporting band is configured)]; and 
paragraphs 0140, 0194, 0201, 0207, 0215, determining at least one reporting subband in the reporting band based on the reporting subband configuration information (estimation of actual channel conditions based on partial CSI information from the UE)].

As per claim 3, Faxer discloses the method according to claim 2, wherein the reporting subband configuration information comprises reporting subband indication information; and 
the reporting subband indication information comprises a first information bitmap, and the first information bitmap is used to indicate the reporting subband and a non-reporting subband in the reporting band [paragraphs 0015, 0025, 0114, 0290, 0350, the reporting subband indication information comprises a first information bitmap, and the first information bitmap is used to indicate the reporting subband and a non-reporting subband in the reporting band (codebook using bitmap; CSI Reporting modes)].

As per claim 4, Faxer discloses the method according to claim 3, wherein the reporting subband configuration information further comprises reporting band indication information; and 
the reporting band indication information indicates a start position of the reporting subband and a quantity of the reporting subbands, or indicates a start position and an end position of the reporting subband [fig. 3, paragraphs 0006, 0021, 0346, 0354, the reporting band indication information indicates a start position of the reporting subband and a quantity of the reporting subbands, or indicates a start position and an end position of the reporting subband (configurable subband sizes; the “starting subframe” until the “ending subframe”)].

As per claim 5, Faxer discloses the method according to claim 3, 
wherein a quantity of bits of the first information bitmap is the same as a quantity of actual reporting subbands, and all bits in the first information bitmap are used to indicate the reporting subband and the non-reporting subband; or a quantity bits of the first information bitmap is the same as a maximum quantity of reporting subbands that is allowed by a system, and some or all bits in the first information bitmap are used to indicate the reporting subband and the non-reporting subband [fig. 4B, paragraphs 0065, 0076, 0081, 0201, 0207, wherein a quantity of bits of the first information bitmap is the same as a quantity of actual reporting subbands, and all bits in the first information bitmap are used to indicate the reporting subband and the non-reporting subband (the CSIs for the different subbands are mapped to UCI bits; mapping the one or more information bits of a CSI report to a bitstream)].

As per claim 7, Faxer discloses the method according to claim 2, wherein the reporting subband configuration information comprises reporting subband start position indication information and reporting subband decimation indication information; 
wherein the reporting subband start position indication information is used to indicate a start position of the reporting subband [paragraphs 0019, 0346, 0354, wherein the reporting subband start position indication information is used to indicate a start position of the reporting subband (resource element locations which consist of subcarrier locations)]; and 
the reporting subband decimation indication information is used to instruct to decimate, from the start position of the reporting subband or from an offset of O subbands, first N subbands or last N subbands from every M contiguous subband as reporting subbands, wherein O, N, and M are integers [fig. 3, 4B, paragraphs 0019, 0086, 0212, 0220, 0354, the reporting subband decimation indication information is used to instruct to decimate, from the start position of the reporting subband or from an offset of O subbands, first N subbands or last N subbands from every M contiguous subband as reporting subbands, wherein O, N, and M are integers (subband index are mapped to consecutive bits)].

As per claim 8, Faxer discloses the method according to claim 7, 
wherein after the first N subbands or the last N subbands are decimated from every M contiguous subbands as the reporting subbands, reporting is performed after priority sorting is performed on the decimated reporting subbands [fig. 7B, paragraphs 0067, 0073, 0119, 0131, 0300, wherein after the first N subbands or the last N subbands are decimated from every M contiguous subbands as the reporting subbands, reporting is performed after priority sorting is performed on the decimated reporting subbands (a priority pattern used to order subband CSI)].

As per claim 9, Faxer discloses the method according to claim 1, wherein the channel state information is one of the following information: 
paragraphs 0015, 0217, a channel quality indicator, a precoding matrix indicator, a rank indication, and a channel state information reference signal resource indicator (rank, the precoding matrix, and the channel quality are reported in the form of a rank indicator (RI), a precoding matrix indicator (PMI) and a channel quality indicator (CQI) as part of CSI feedback)].

As per claim 10, Faxer discloses a receive end device, comprising: 
a processor [fig. 8, a processor (processing circuitry)], configured to: for a to-be-measured frequency band that comprises reporting subband and at least one non-reporting subband [fig. 4B, paragraphs 0065, 0066, 0074, 0116, 0322, for a to-be-measured frequency band that comprises reporting subband and at least one non-reporting subband (container size for a CSI report and omitting the one or more subbands (subbands 9 and 10))], obtain channel state information of each reporting subband [paragraphs 0025-0027, 0081, obtaining channel state information of each reporting subband (subband reporting is configured)], wherein the channel state information of each reporting subband is obtained based on channel estimation [paragraphs 0016, 0194, wherein the channel state information of each reporting subband is obtained based on channel estimation (channel estimation)], and the reporting subbands are contiguous in frequency domain, or the reporting subbands are not contiguous in frequency domain [fig. 4B, paragraphs 0087, 0122, 0317, t the reporting subbands are contiguous in frequency domain, or the reporting subbands are not contiguous in frequency domain (subband CSI corresponding to one or more of different cells and different CSI reports with certain subband index are mapped to consecutive bits)]; and 
a transceiver [fig. 8, transceiver (RF transceiver)], configured to send a measurement report of the to-be-measured frequency band to a transmit end device [paragraphs 0029, 0081, 0204, 0223, sending a measurement report of the to-be-measured frequency band to a transmit end device (receiving, from the UE, a CSI report)], wherein the measurement report comprises the channel state information of one or more of the reporting subbands [paragraphs 0087, 0119, 0213, 0316, wherein the measurement report comprises the channel state information of one or more of the reporting subbands (CSI reporting band is configured)].

As per claim 11, Faxer discloses the receive end device according to claim 10, wherein the transceiver is further configured to: 
receive reporting subband configuration information from the transmit end device or search for locally prestored reporting subband configuration information [paragraphs 0029, 0081, 0204, 0223, receiving reporting subband configuration information from the transmit end device or searching for locally prestored reporting subband configuration information (receiving, from the UE, a CSI report)], wherein the reporting subband configuration information is used to indicate a reporting band and a subband that is a reporting subband in the reporting band [paragraphs 0087, 0119, 0213, 0316, wherein the reporting subband configuration information is used to indicate a reporting band and a subband that is a reporting subband in the reporting band (CSI reporting band is configured)]; and 
paragraphs 0140, 0194, 0201, 0207, 0215, determining at least one reporting subband in the reporting band based on the reporting subband configuration information (estimation of actual channel conditions based on partial CSI information from the UE)].

As per claim 12, Faxer discloses the receive end device according to claim 11, wherein the reporting subband configuration information comprises reporting subband indication information; and 
the reporting subband indication information comprises a first information bitmap, and the first information bitmap is used to indicate the reporting subband and a non-reporting subband in the reporting band [paragraphs 0015, 0025, 0114, 0290, 0350, the reporting subband indication information comprises a first information bitmap, and the first information bitmap is used to indicate the reporting subband and a non-reporting subband in the reporting band (codebook using bitmap; CSI Reporting modes)].

As per claim 13, Faxer discloses the receive end device according to claim 12, wherein the reporting subband configuration information further comprises reporting band indication information; and 
the reporting band indication information indicates a start position of the reporting subband and a quantity of the reporting subbands, or indicates a start position and an end position of the reporting subband [fig. 3, paragraphs 0006, 0021, 0346, 0354, the reporting band indication information indicates a start position of the reporting subband and a quantity of the reporting subbands, or indicates a start position and an end position of the reporting subband (configurable subband sizes; the “starting subframe” until the “ending subframe”)].

As per claim 14, Faxer discloses the receive end device according to claim 12, 
wherein a quantity of bits of the first information bitmap is the same as a quantity of actual reporting subbands, and all bits in the first information bitmap are used to indicate the reporting subband and the non-reporting subband; or a quantity bits of the first information bitmap is the same as a maximum quantity of reporting subbands that is allowed by a system, and some or all bits in the first information bitmap are used to indicate the reporting subband and the non-reporting subband [fig. 4B, paragraphs 0065, 0076, 0081, 0201, 0207, wherein a quantity of bits of the first information bitmap is the same as a quantity of actual reporting subbands, and all bits in the first information bitmap are used to indicate the reporting subband and the non-reporting subband (the CSIs for the different subbands are mapped to UCI bits; mapping the one or more information bits of a CSI report to a bitstream)].

As per claim 15, Faxer discloses the receive end device according to claim 11, wherein the reporting subband configuration information comprises reporting subband start position indication information and reporting subband decimation indication information; 
wherein the reporting subband start position indication information is used to indicate a start position of the reporting subband [paragraphs 0019, 0346, 0354, wherein the reporting subband start position indication information is used to indicate a start position of the reporting subband (resource element locations which consist of subcarrier locations)]; and 
the reporting subband decimation indication information is used to instruct to decimate, from the start position of the reporting subband or from an offset of O subbands, first N subbands or last N subbands from every M contiguous subband as reporting subbands, wherein O, N, and M are integers [fig. 3, 4B, paragraphs 0019, 0086, 0212, 0220, 0354, the reporting subband decimation indication information is used to instruct to decimate, from the start position of the reporting subband or from an offset of O subbands, first N subbands or last N subbands from every M contiguous subband as reporting subbands, wherein O, N, and M are integers (subband index are mapped to consecutive bits)].

As per claim 16, Faxer discloses the receive end device according to claim 15, 
wherein the processor is further configured to: after the first N subbands or the last N subbands are decimated from every M contiguous subbands as the reporting subbands, reporting is performed after priority sorting is performed on the decimated reporting subbands [fig. 7B, paragraphs 0067, 0073, 0119, 0131, 0300, wherein after the first N subbands or the last N subbands are decimated from every M contiguous subbands as the reporting subbands, reporting is performed after priority sorting is performed on the decimated reporting subbands (a priority pattern used to order subband CSI)].

As per claim 17, Faxer discloses the receive end device according to claim 11, wherein the channel state information is one of the following information: 
a channel quality indicator, a precoding matrix indicator, a rank indication, and a channel state information reference signal resource indicator [paragraphs 0015, 0217, a channel quality indicator, a precoding matrix indicator, a rank indication, and a channel state information reference signal resource indicator (rank, the precoding matrix, and the channel quality are reported in the form of a rank indicator (RI), a precoding matrix indicator (PMI) and a channel quality indicator (CQI) as part of CSI feedback)].

As per claim 18, Faxer discloses a chip [paragraph 0139, a chip], comprising: 
a processor, configured to invoke an instruction from a memory and execute the instruction stored in the memory, so that a communications device on which the chip is installed performs the method according to claim 1 [fig. 8, paragraphs 0139, 0142, 0152, 0156].

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469